UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a Party other than the Registrant¨ Check the appropriate box: xPreliminary Proxy Statement ¨Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨Definitive Proxy Statement ¨Definitive Additional Materials ¨Soliciting Materials Pursuant to sec. 240.14a-11(c) or sec. 240.14a-12 METRO BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Payment of Filing Fee (Check the appropriate box) xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(l) and 0-11.1 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨Fee paid previously with preliminary materials. ¨Check box if any part of the fee is offset as provided by Exchange Act Tule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: NOTICE OF ANNUAL MEETING OF SHAREHOLDERS Date: May 20, 2011 Time: 8:30 a.m. Place: The Best Western Central Hotel & Conference Center 800 East Park Drive Harrisburg, PA 17111 TO OUR SHAREHOLDERS: The 2011 Annual Meeting of Shareholders of Metro Bancorp, Inc. will be held at the Best Western Central Hotel & Conference Center (formerly the Four Points Sheraton), 800 East Park Drive, Harrisburg, PA, on May 20, 2011 at 8:30 a.m., for the purpose of considering and voting upon the following matters: 1. Election of Directors.The election of eight (8) directors to serve until the 2012 Annual Meeting. 2. Amend and Restate the Articles of Incorporation. Amend and restate the Articles of Incorporation to reduce the number of shareholder votes required for certain corporate actions if such actions are approved by at least two-thirds of the entire Board of Directors. 3. Say-On-Pay Proposal.An advisory vote on thecompensation of the named executive officers. 4. Say-On-Frequency Proposal.An advisory vote on the frequency at which shareholders will vote on a Say-On-Pay Proposal. 5. Ratification of the Appointment of ParenteBeard LLC as Metro’s independent registered public accounting firm for the fiscal year ending December 31, 2011. 6. Other Business.Any other business properly brought before the shareholders at the meeting. You can vote your shares of common stock if our records show that you owned the shares at the close of business on March 25, 2011 (the “Record Date”).Your vote at the Annual Meeting is very important to us. You are cordially invited to attend the Annual Meeting of Shareholders (the “Annual Meeting”) in person.Whether or not you expect to attend the Annual Meeting, you may submit your proxy using the Internet, using a toll-free telephone number or by completing, signing and dating the enclosed proxy card and returning it in the enclosed prepaid envelope.This proxy will not be used if you are present at the meeting and desire to vote in person. BY ORDER OF THE BOARD OF DIRECTORS, Peter J. Ressler Secretary Harrisburg, Pennsylvania April 19, 2011 METRO BANCORP, INC. PROXY STATEMENT Dated to be mailed on or about April 19, 2011 GENERAL INFORMATION This Proxy Statement contains information about the Annual Meeting of Shareholders (the “Annual Meeting”) of Metro Bancorp, Inc. (“Metro”).The management of Metro and Metro Bank (the “Bank”) prepared this Proxy Statement for the Board of Directors. We first mailed this Proxy Statement and the enclosed proxy card to shareholders on or about April 19, 2011. If you hold your Metro shares in an account at a bank or brokerage firm, we generally cannot mail our proxy materials directly to you.Instead, your bank or brokerage firm will forward our proxy materials to you and tell you how to provide it with voting instructions for your Metro shares. It is very important that you provide your bank or brokerage firm with voting instructions.Banks and brokerage firms are prevented from voting on most matters without voting instructions from the beneficial owner of stock. We will pay the costs of preparing, printing and mailing the proxy and all related materials. We will also reimburse brokerage houses and other custodians, nominees and fiduciaries for their reasonable out-of-pocket expenses incurred to forward our proxy materials to beneficial owners of our stock, upon request of such record holders. In addition to sending you these materials, some of our directors, officers or employees may contact you, without additional compensation, by telephone, by mail or in person for the purpose of soliciting proxies or votes. Our executive offices are located at 3801 Paxton Street, Harrisburg, PA, 17111, and our telephone number is 800-653-6104. Our mailing address is P.O. Box 4999, Harrisburg, PA17111. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Shareholders to be Held on May 20, 2011: This Proxy Statement and our 2010 Annual Report are available on the Internet at: www.cfpproxy.com/5290 This material is also available on Metro’s website in the Investor Relations section at www.mymetrobank.com.You may access the material by choosing the “Investor Relations” button at the top of the page, and then selecting “Annual Reports” and “SEC Filings” from the items listed. VOTING Who can vote? You can vote your shares of common stock if our records show that you owned the shares at the close of business on March 25, 2011 (the “Record Date”).A total of 13,800,813 shares of common stock were outstanding on the Record Date and can vote at the Annual Meeting. You are entitled to cast one vote for each share of common stock you own.The enclosed proxy card shows the number of shares you can vote.We will hold the Annual Meeting if the holders of a majority of the shares of the common stock entitled to vote either vote by proxy or attend the meeting in person. As of the Record Date, there were 40,000 shares of Series A Non-Cumulative Preferred Stock ("Preferred Stock") outstanding. Holders of Preferred Stock cannot vote at the Annual Meeting. 1 How do I vote by proxy? Follow the instructions on the enclosed proxy card to vote on each proposal to be considered at the Annual Meeting. Sign and date the proxy card and mail it back to our Transfer Agent in the enclosed prepaid envelope or you may vote using the Internet or the toll-free telephone number as provided on the enclosed proxy card.The proxy holders named on the proxy card will vote your shares as you instruct. What happens if I sign and return the proxy card without specifying a vote? If you sign and return the proxy card but do not vote on a proposal, the proxy holders will vote for you on that proposal.Unless you instruct otherwise, the proxy holders will vote (1) for the election of each of the eight director nominees; (2) for the amendment and restatement of the Articles of Incorporation; (3) for the say-on-pay proposal; (4) for three (3) years on the say-on-frequency proposal; and (5) for ratification of the appointment of ParenteBeard LLC as Metro’s independent registered public accounting firm. If other matters are properly brought before the shareholders at the meeting, the proxy holders will exercise their judgment and vote as they determine is in the best interests of Metro and its shareholders. What vote is required? The holders of a majority of the aggregate outstanding shares of Metro common stock, present either in person or by proxy, will constitute a quorum for the transaction of business at the Annual Meeting.Pursuant to the Pennsylvania Business Corporation Law, directors will be elected by a plurality of the votes cast at a meeting at which a quorum is present. Accordingly, the eight candidates receiving the highest number of votes cast at the Annual Meeting shall be elected to the Board of Directors.A majority of the shares present and having voting power at a meeting at which a quorum is present is required in order to approve any other matter submitted to a vote of the shareholders, except in the case where the vote of a greater number of shares is required by law or under the Articles of Incorporation or Bylaws. Metro’s Articles of Incorporation require the approval of two-thirds (2/3) of the outstanding shares entitled to vote in order to amend Article 11, which governs the vote required for certain corporate actions. The other matters being submitted to the shareholders at the Annual Meeting (say-on-pay proposals and ratification of the appointment of the registered public accounting firm) require the approval of a majority of the shares present and having voting power. How are abstentions and broker non-votes treated? Abstentions and broker non-votes will be counted as shares for purposes of determining whether there is a quorum, but will not be counted or voted in favor of the election of directors or on any of the other matters that will be brought before the Annual Meeting. Under Pennsylvania law, an abstention is not a vote.The applicable stock exchange of which most brokers are members does not permit such brokers to vote on any of the matters being presented at the Annual Meeting except for the question of the ratification of Metro’s independent registered public accounting firm, if the broker has not been provided with voting instructions.As a general matter, a broker is not permitted to vote on behalf of a shareholder in an election for directors or on matters relating to executive compensation unless the broker has received timely voting instructions from the shareholder.Previously, an uncontested director election was considered a routine matter on which brokers could exercise their discretion and vote without instructions from the beneficial owner of shares.Consequently, if you hold shares with a broker, and you fail to provide your broker with voting instructions, he or she will be permitted to vote your shares only on ratification of Metro’s independent registered public accounting firm.When a broker votes a client’s shares on some but not all of the proposals at a meeting, the omitted votes are referred to as “broker non-votes”. 2 What if other matters come up at the Annual Meeting? The matters described in this Proxy Statement are the only matters we know will be voted on at the Annual Meeting. If you return your proxy card or vote by telephone or over the Internet and other matters are properly presented at the Annual Meeting, the proxy holders named on the enclosed proxy card will exercise their judgment to vote your shares in a manner that they deem to be in the best interests of Metro and its shareholders. How are votes counted? Our judges of election will count all votes, which are cast in person or by proxy at the Annual Meeting.Voting is an important right of shareholders.If you abstain or otherwise fail to cast a vote on any matter, the abstention or failure is not a vote and will not be counted.Broker non-votes (shares of common stock held in record name by your broker or nominee and are not voted because (1) you have not provided voting instructions, (2) the broker or nominee does not have discretion to vote on your behalf or (3) the broker or nominee has indicated on the proxy that it does not have authority to vote on such matters) will also not be counted as votes cast. Your broker or nominee may no longer exercise discretion and vote shares held of record for the election of directors when you have not provided voting instructions. Can I change my vote after I return my proxy card or vote by telephone or the Internet? Yes.At any time before the vote on a proposal, you can change your vote either by: · giving Metro’s secretary a written notice revoking your proxy; · signing, dating and returning to us a new proxy; or · placing a second telephone or Internet vote. We will honor the proxy card or the telephone or Internet vote with the latest date. Can I vote in person at the Annual Meeting? Yes.We encourage you to complete and return the proxy card or vote using the Internet or the toll-free telephone number to ensure that your vote is counted.However, you may attend the Annual Meeting and vote in person whether or not you have previously voted by proxy. Your vote in person will automatically revoke a previously submitted vote by proxy. SECURITY OWNERSHIP OF DIRECTORS, EXECUTIVE OFFICERS AND CERTAIN BENEFICIAL SHAREHOLDERS The following table sets forth certain information, as of March 25, 2011, concerning the number and percentage of shares of our common stock beneficially owned by our directors, our named executive officers, and by our directors and named executive officers as a group.In addition, the table includes information with respect to other persons known to us to own or may be deemed to own more than five percent of our common stock as of March 25, 2011. The address for each director and named executive officer is c/o Metro Bancorp, Inc., 3801 Paxton Street, Harrisburg, PA17111. 3 Name of Beneficial Owner or Identity of Group Number of Shares Beneficially Owned 1 Percent of Outstanding Common Stock Beneficially Owned 1 Directors James R. Adair 2 * John J. Cardello, CPA 3 * Douglas S. Gelder 4 % Alan R. Hassman 5 % Howell C. Mette 6 % Gary L. Nalbandian 7 % Michael A. Serluco 8 % Samir J. Srouji, M.D. 9 % Named Executive Officers Who are not Directors Mark A. Zody 10 * Pete M. Musumeci, Jr. 11 * Mark A. Ritter 12 * James R. Ridd 13 * All Directors and Named Executive Officers of Metro, as a group (12 Persons) 14 % Other Five Percent Beneficial Shareholders Wellington Management Company, LLP 280 Congress Street Boston, MA02210 15 % Massachusetts Financial Services Company 500 Boylston Street Boston, MA02116 16 % BlackRock, Inc. 40 East 52nd Street New York, NY10022 17 % *less than 1% 1 The securities “beneficially owned” by an individual are determined in accordance with the definition of “beneficial ownership” set forth in the regulations of the Securities and Exchange Commission (the “SEC”). Accordingly, they may include securities owned by or for, among others, the wife and/or minor children of the individual and any other relative who has the same home as such individual, as well as securities as to which the individual has or shares voting or investment power or has the right to acquire under outstanding stock options within 60 days after March 25, 2011.Shares subject to outstanding stock options, which an individual has the right to acquire within 60 days after March 25, 2011, are deemed to be outstanding for the purpose of computing the percentage of outstanding securities of the class of stock owned by such individual or any group including such individual only.Beneficial ownership may be disclaimed as to certain of the securities. 2
